DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 05/12/2022.  Claims 1-20 are pending.  Claims 1, 10, and 16 are independent.  Claims 7, 15, and 17-20 are withdrawn from consideration.
Election/Restrictions
Applicant’s election without traverse of Species A (Figures 2, 3, and 9) in the reply filed on 05/12/2022 is acknowledged.
Applicant identified that claims 1-6, 8-14, and 16 are readable on Species A.  Claims 7, 15, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the actuation assembly" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 10-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Lore et al. (US Pub. No.: 2016/0242761).
Regarding claims 1-3, 5, 6, 10-12, and 14, Lore discloses a surgical applicator (10, Figs. 1-8A, surgical applicator 10 is fully capable for forming a purse string suture), the surgical applicator comprising: an actuation assembly (lower trigger 20, Fig. 1); and a reload (almost all the components of 10 except, the lower trigger and the housing of handle, Figs. 1-2C and 7A-8A) operatively coupled with the actuation assembly, the reload including: an outer sleeve (22, Fig. 2A; alternatively, 28, 34, or 36 serves as the outer sleeve, Figs. 2A) defining a lumen (Fig. 2A) extending therethrough; an elongate core (46, Fig. 2A) extending through the outer sleeve; an inner sleeve (37, Fig. 7A) movably supported on the elongate core (Figs. 2A and 7A); a drive rod (upper trigger 20) operatively coupled with the inner sleeve such that rotation of the drive rod causes axial displacement of the inner sleeve (Paras. [0069], [0077], and [0105], the rotation of the drive rod caused by the pivot motion of the upper 20 causes axial displacement of the inner sleeve 37); a surgical fastener (24, Figs. 2A-11B) slidably supported on the elongate core, the inner sleeve configured to engage the surgical fastener to eject the surgical fastener from the reload when the drive rod advances the inner sleeve (Paras. [0069], [0077], and [0105]); and a suture (26, Figs. 2A-4J, 7A and 7B and Para. [0069]) extending through the lumen of the outer sleeve and the surgical fastener; wherein the surgical fastener includes an arcuate portion (the round/arcuate body of the proximal portion of the surgical fastener, Fig. 3A and 3I) configured to be slidably supported on the elongate core (Fig. 2A); wherein the surgical fastener includes an annular member (the annular wall forming the recess 50 at the distal portion of the surgical fastener, Fig. 3B) configured to receive the suture therethrough; wherein the inner sleeve is concentrically supported on the elongate core (Figs. 2A and 7A); wherein the lumen of the outer sleeve has a profile configured to receive the surgical fastener (4A-4J); a plurality of surgical fasteners mounted on the elongate core (2A and 4A-4J), the inner sleeve configured to engage a proximal-most surgical fastener (Fig. 7A) such that rotation of the drive rod advances a distal-most surgical fastener out of the reload (Figs. 4B-4D and 7A and Paras. [0069], [0077], and [0105]); wherein the suture extends through the lumen of the outer sleeve and the plurality of surgical fasteners (Figs. 2A, 7A, and 7B and Para. [0069]); wherein the plurality of surgical fasteners is disposed distal of the inner sleeve (Figs. 2A and 7A); wherein at least a portion of the elongate core is disposed distal of a distal end of the outer sleeve (46 is disposed distal of either 28 or 34, Fig. 2A); and wherein each surgical fastener includes an annular member (the annular wall forming the recess 50 at the distal portion of the surgical fastener, Fig. 3B) configured to receive the suture therethrough and an arcuate portion (the round/arcuate body of the proximal portion of the surgical fastener, Fig. 3A and 3I) configured to be slidably mounted on the elongate core independent of the annular member (the elongate core is independent of the annular member, Fig. 2A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lore et al. (US Pub. No.: 2016/0242761) as applied to claims 2 and 10 above, respectively, and further in view of Zergiebel (US Pub. No.: 2010/0191294)
Regarding claims 4 and 13, Lore discloses substantially all the limitations of the claims as taught above but fails to disclose that the elongate core includes a stopper configured to inhibit advancement of the distal-most surgical fastener.
Zergiebel teaches, in the same field of endeavor (surgical applicator), a surgical applicator comprising: an elongate core (140, Figs. 9-16) that includes a stopper (148, Figs. 9-16) configured to inhibit advancement of a distal-most surgical fastener.
Before the effective filing date of the claimed invention, it would have been to one of ordinary skill in the art to modify the elongate core of Lore to include a stopper configured to inhibit advancement of a distal-most surgical fastener as taught by Zergiebel in order to retain the surgical fasteners on the elongate core prior to deployment of the fasteners (Zergiebel, Para. [0064]), and thus prevent the surgical fasteners to accidentally slide off elongate core prior to deployment.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lore et al. (US Pub. No.: 2016/0242761) in view of McLean et al. (US Pub. No.: 2008/0033458)
Regarding claim 16, Lore discloses Lore discloses a surgical applicator (10, Figs. 1-8A, surgical applicator 10 is fully capable for forming a purse string suture), the surgical applicator comprising: a handle assembly (combination of housing of 16 and the lower trigger 20, Figs. 1 and 8A) including an actuator (lower trigger 20, Fig. 1); and a reload (the components of 10 except, the lower trigger, the housing of handle, and the mechanisms for moving 28, 34, and 36, Figs. 1-2C and 7A-8A) operatively coupled with the actuation assembly / actuator, the reload including: an outer sleeve (22, Fig. 2A; alternatively, 28, 34, or 36 serves as the outer sleeve, Figs. 2A) defining a lumen (Fig. 2A) extending therethrough; an elongate core (46, Fig. 2A) extending through the outer sleeve; an inner sleeve (37, Fig. 7A) movably supported on the elongate core (Figs. 2A and 7A); a drive rod (upper trigger 20) operatively coupled with the inner sleeve such that rotation of the drive rod causes axial displacement of the inner sleeve (Paras. [0069], [0077], and [0105], the rotation of the drive rod caused by the pivot motion of the upper 20 causes axial displacement of the inner sleeve 37); first and second surgical fastener (two anchoring elements 24, such as the proximal and distal anchors, Figs. 2A-11B) slidably supported on the elongate core, the inner sleeve configured to engage the first surgical fastener to eject the first and second surgical fasteners from the reload when the drive rod advances the inner sleeve (Paras. [0069], [0077], and [0105]); and a suture (26, Figs. 2A-4J, 7A and 7B and Para. [0069]) extending through the lumen of the outer sleeve and the first and second surgical fasteners.  However, Lore does not disclose that the handle assembly includes a motor including an output shaft; and that the actuator is operatively coupled with the motor.
McLean teaches, in the same field of endeavor (surgical applicator), a surgical applicator comprising a handle assembly (102, Fig. 1A) comprising a motor including an output shaft (Para. [0154], the motor for actuating various assembles/actuators has an output shaft to actuate the various assembles/actuators.  Alternatively, it would have been obvious for a motor to include an output shaft for actuating various assembles/actuators since it was well-known in the art for a motor to have an output shaft); and an actuator operatively coupled with the motor (actuators for different parts of the surgical applicator, Para. [0154]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the handle assembly of the surgical applicator of Lore to include a motor including an output shaft; and that the actuator is operatively coupled with the motor as taught by McLean in order to facilitate/assist the actuating of the surgical applicator.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030233142 A1	Morales, Rodolfo A. et al. discloses a surgical applicator for deploying multiple clips/anchors on a suture.
US 20040193191 A1	Starksen, Niel F. et al. discloses a surgical applicator for deploying multiple clips/anchors on a suture.
US 20060106405 A1	Fann; James I. et al. discloses a surgical applicator for deploying a series of anchors
US 20070112425 A1	Schaller; Laurent et al. discloses a surgical applicator for deploying multiple anchors mounting on a suture
US 20100049212 A1	Caborn; David et al. discloses a surgical applicator for deploying multiple anchors having an outer sleeve, inner sleeve, and a drive rod.
US 20150250470 A1	Vargas; Jaime S. discloses a surgical applicator for deploying multiple anchors with deformable features for securing a suture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771